Exhibit 10.31

 

DIRECT REPORTS AGREEMENT

 

This Agreement (this “Agreement”), effective as of December 15, 2003, is between
Fargo Electronics, Inc., a Delaware corporation located at 6533 Flying Cloud
Drive, Eden Prairie, Minnesota 55344 (“Fargo”) and                            ,
an individual residing at
                                                                                                
(the ”Executive”).

 

A.                                   The Executive is currently employed as
Fargo’s                                                                    .

 

B.                                     The Board considers that the Executive’s
services are of significant value to the Company and its shareholders.  
Therefore, the Fargo and the Board believe that the establishment and
maintenance of a program that provides the Executive with security if a Change
of Control of Fargo occurs is in the best interests of the Company and its
shareholders.

 

C.                                     This Agreement, which has been approved
by the Board, sets forth the benefits that the Fargo agrees will be provided to
the Executive in the event the Executive’s employment with Fargo or its
Successor is terminated in connection with a Change in Control under the
circumstances described below.

 

Accordingly, the Company and Executive each intending to be legally bound, agree
as follows:

 

1.                                       Definitions

 

For purposes of the Agreement, the following terms will have the meaning set
forth below unless the context clearly requires otherwise.  Terms defined
elsewhere in the Agreement will have the same meaning throughout the Agreement.

 

A.                                   “Base Pay” means the Executive’s annual
base salary from Fargo or any Successor at the rate in effect immediately prior
to a Change in Control or at the time Notice of Termination is given, whichever
is greater.  Base Pay includes only the gross cash salary excluding incentive
compensation.

 

B.                                     “Board” means the board of directors of
Fargo or any Successor duly qualified and acting at the time in question.  On
and after the date of a Change in Control, any duty of the Board in connection
with this Agreement is nondelegable and any attempt by the Board to delegate any
such duty is ineffective.

 


C.                                     “CAUSE” MEANS:

 


(I)                                     THE EXECUTIVE’S GROSS MISCONDUCT THAT IS
MATERIALLY AND DEMONSTRABLY INJURIOUS TO FARGO OR ANY SUCCESSOR;

 

1

--------------------------------------------------------------------------------


 


(II)                                  THE EXECUTIVE’S WILLFUL AND CONTINUED
FAILURE TO PERFORM SUBSTANTIALLY THE EXECUTIVE’S DUTIES WITH FARGO OR ANY
SUCCESSOR (UNLESS THE EXECUTIVE CANNOT PERFORM THESE DUTIES DUE TO BODILY INJURY
OR PHYSICAL OR MENTAL ILLNESS OR IF THE CHANGE IN CONTROL HAS SO CHANGED THE
EXECUTIVE’S RESPONSIBILITIES THAT THE CHANGE CONSTITUTES A GOOD REASON FOR
TERMINATION.  IF FARGO OR ANY SUCCESSOR DETERMINES THAT THE EXECUTIVE HAS NOT
PERFORMED HIS OR HER DUTIES UNDER THE TERMS OF THIS CLAUSE AFTER A CHANGE OF
CONTROL OCCURS, FARGO OR ANY SUCCESSOR WILL SPECIFICALLY IDENTIFY THESE AREAS
AND PROVIDE THE EXECUTIVE A REASONABLE PERIOD OF TIME TO TAKE CORRECTIVE
ACTIONS; OR

 


(III)                               THE EXECUTIVE’S CONVICTION (INCLUDING A PLEA
OF NOLO CONTENDERE) OF WILLFULLY ENGAGING IN ILLEGAL CONDUCT CONSTITUTING A
FELONY OR GROSS MISDEMEANOR UNDER FEDERAL OR STATE LAW WHICH IS MATERIALLY AND
DEMONSTRABLY INJURIOUS TO FARGO OR ANY SUCCESSOR OR WHICH IMPAIRS THE
EXECUTIVE’S ABILITY TO PERFORM SUBSTANTIALLY THE EXECUTIVE’S DUTIES FOR THE
COMPANY.

 

For the purpose of this clause, a “gross or willful” action will mean an act
that is done by the Executive in bad faith and without reasonable belief that it
was in, or not opposed to, the best interests of Fargo or any Successor.  Any
action based on a resolution of the Board of Directors or a committee thereof
will be conclusively presumed to be done in good faith. If the Executive has
other duties not related to Fargo (such as charitable or service on other
Boards) prior to the Change of Control, continuation of those actions is
conclusively presumed to be done in good faith. If there is a dispute regarding
the termination of the Executive for cause, such dispute shall be subject to the
dispute resolution as described in Section 5(g) of this Agreement.

 

D.                                    “Change in Control” means the occurrence
of any of the following on or after April 30, 2001:

 


(I)                                     THE SALE, LEASE, EXCHANGE OR OTHER
TRANSFER, DIRECTLY OR INDIRECTLY, OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
FARGO OR ANY SUCCESSOR, IN ONE TRANSACTION OR IN A SERIES OF RELATED
TRANSACTIONS, TO ANY SUCCESSOR;

 


(II)                                  THE APPROVAL BY THE STOCKHOLDERS OF FARGO
OR ANY SUCCESSOR OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF
FARGO OR ANY SUCCESSOR;

 


(III)                               ANY ENTITY, OTHER THAN A “BONA FIDE
UNDERWRITER,” BECOMES, AFTER THE DATE OF THIS AGREEMENT, THE “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
(I) 20 PERCENT OR MORE, BUT NOT MORE THAN 50 PERCENT, OF THE COMBINED VOTING
POWER OF FARGO’S OR ANY SUCCESSOR’S OUTSTANDING SECURITIES ORDINARILY HAVING THE
RIGHT TO VOTE AT ELECTIONS OF DIRECTORS, UNLESS THE TRANSACTION RESULTING IN
SUCH OWNERSHIP HAS BEEN APPROVED IN ADVANCE BY THE “CONTINUITY DIRECTORS” OR
(II) MORE THAN 50 PERCENT OF THE COMBINED VOTING POWER OF FARGO’S OR ANY
SUCCESSOR’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS (REGARDLESS OF ANY APPROVAL BY THE CONTINUITY DIRECTORS);

 

2

--------------------------------------------------------------------------------


 


(IV)                              A MERGER OR CONSOLIDATION TO WHICH FARGO OR
ANY SUCCESSOR IS A PARTY IF THE STOCKHOLDERS OF FARGO OR ANY SUCCESSOR
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH MERGER OR CONSOLIDATION HAVE,
SOLELY ON ACCOUNT OF OWNERSHIP OF SECURITIES OF FARGO OR ANY SUCCESSOR AT SUCH
TIME, “BENEFICIAL OWNERSHIP” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT)
IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF SUCH MERGER OR CONSOLIDATION OF
SECURITIES OF THE SURVIVING CORPORATION REPRESENTING (I) 50 PERCENT OR MORE, BUT
NOT MORE THAN 80 PERCENT, OF THE COMBINED VOTING POWER OF THE SURVIVING
CORPORATION’S THEN OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS, UNLESS SUCH MERGER OR CONSOLIDATION HAS BEEN APPROVED IN
ADVANCE BY THE CONTINUITY DIRECTORS, OR (II) LESS THAN 50 PERCENT OF THE
COMBINED VOTING POWER OF THE SURVIVING CORPORATION’S THEN OUTSTANDING SECURITIES
ORDINARILY HAVING THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS (REGARDLESS OF ANY
APPROVAL BY THE CONTINUITY DIRECTORS); OR

 


(V)                                 THE CONTINUITY DIRECTORS CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD.

 

A “continuity director” means any individual who is a member of the Board on the
date of the Agreement, and any individual who subsequently becomes a member of
the Board whose election or nomination for election by Fargo’s or any
Successor’s stockholders was approved by a vote of at least a majority of the
directors who are continuity directors (either by a specific vote or by approval
of the proxy statement of Fargo or any Successor in which such individual is
named as a nominee for director without objection to such nomination). A “bona
fide underwriter” means an entity engaged in business as an underwriter of
securities that acquires securities of Fargo or any Successor through such
entity’s participation in good faith in a firm commitment underwriting until the
expiration of 40 days after the date of such acquisition.

 

E.                                      “Code” means the Internal Revenue Code
of 1986, as amended.  Any reference to a specific provision of the Code includes
a reference to such provision as it may be amended from time to time and to any
successor provision.

 

F.                                      “Date of Termination” means the last day
of regular paid employment.

 

G.                                     “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.  Any reference to a specific provision
of ERISA includes a reference to such provision as it may be amended from time
to time and to any successor provision.

 

H.                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended.  Any reference to a specific provision of the
Exchange Act or to any rule or regulation thereunder includes a reference to
such provision as it may be amended from time to time and to any successor
provision.

 


I.                                         “GOOD REASON” MEANS:

 


(I)                                     A CHANGE IN THE EXECUTIVE’S TITLE(S),
STATUS, POSITION(S), AUTHORITY, DUTIES OR RESPONSIBILITIES AS AN EXECUTIVE OF
FARGO OR ANY SUCCESSOR AS IN EFFECT

 

3

--------------------------------------------------------------------------------


 


IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL WHICH, IN THE EXECUTIVE’S REASONABLE
JUDGMENT, IS MATERIAL AND ADVERSE.  HOWEVER, IF THE CHANGES ARE THOSE THAT ARE
CONSISTENT WITH WORKING FOR A SUBSIDIARY OF ANOTHER COMPANY OR IF THE CHANGE IN
DUTIES IS DIRECTLY ATTRIBUTABLE TO THE FACT THAT FARGO OR ANY SUCCESSOR IS NO
LONGER PUBLICLY OWNED, THEN THESE WILL NOT BE MATERIAL AND ADVERSE.  PROVIDED,
THAT GOOD REASON DOES NOT INCLUDE SUCH A CHANGE THAT IS REMEDIED BY THE COMPANY
PROMPTLY AFTER RECEIPT OF NOTICE OF SUCH CHANGE IS GIVEN BY THE EXECUTIVE;

 


(II)                                  A REDUCTION BY FARGO OR ANY SUCCESSOR IN
THE EXECUTIVE’S BASE PAY, OR AN ADVERSE CHANGE IN THE FORM OR TIMING OF THE
PAYMENT THEREOF, AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR AS
THEREAFTER INCREASED; PROVIDED, HOWEVER, THAT GOOD REASON DOES NOT INCLUDE SUCH
A REDUCTION THAT APPLIES TO ALL EMPLOYEES OF FARGO OR ANY SUCCESSOR AND IS NOT
MORE THAN 20% OF THE EXECUTIVE’S BASE PAY;

 


(III)                               THE FAILURE BY FARGO OR ANY SUCCESSOR TO
PROVIDE TO THE EXECUTIVE (AND/OR THE EXECUTIVE’S FAMILY AND DEPENDENTS)
SUBSTANTIALLY SIMILAR BENEFITS TO THOSE THE SUCCESSOR PROVIDES TO ITS EMPLOYEES;

 


(IV)                              FARGO OR ANY SUCCESSOR’S REQUIRING THE
EXECUTIVE TO BE BASED IN A DIFFERENT METROPOLITAN AREA (OTHER THAN THE
MINNEAPOLIS OR ST. PAUL METROPOLITAN AREA)  FROM WHERE THE EXECUTIVE’S OFFICE IS
LOCATED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, EXCEPT FOR REQUIRED TRAVEL
ON FARGO’S OR ANY SUCCESSOR’S BUSINESS, AND THEN ONLY TO THE EXTENT
SUBSTANTIALLY CONSISTENT WITH THE BUSINESS TRAVEL OBLIGATIONS WHICH THE
EXECUTIVE UNDERTOOK ON BEHALF OF FARGO DURING THE 90-DAY PERIOD IMMEDIATELY
PRECEDING THE CHANGE IN CONTROL (WITHOUT REGARD TO TRAVEL RELATED TO OR IN
ANTICIPATION OF THE CHANGE IN CONTROL);

 


(V)                                 THE FAILURE BY FARGO TO OBTAIN FROM ANY
SUCCESSOR THE ASSENT TO THIS AGREEMENT CONTEMPLATED BY SECTION 5(A) OF THE
AGREEMENT;

 


(VI                                  ANY PURPORTED TERMINATION BY FARGO OR ANY
SUCCESSOR OF THE EXECUTIVE’S EMPLOYMENT THAT IS NOT PROPERLY EFFECTED PURSUANT
TO A NOTICE OF TERMINATION AND PURSUANT TO ANY OTHER REQUIREMENTS OF THIS
AGREEMENT, AND, FOR PURPOSES OF THIS AGREEMENT, NO SUCH PURPORTED TERMINATION
WILL BE EFFECTIVE; OR

 

The Executive’s continued employment does not constitute consent to, or waiver
of any rights arising in connection with, any circumstances constituting Good
Reason.  The Executive’s termination of employment for Good Reason as defined
above will constitute Good Reason for all purposes of the Agreement
notwithstanding that the Executive may also thereby be deemed to have retired
under any applicable benefit plan, policy or practice of Fargo or any Successor.

 

J.                                        “Notice of Termination” means a
written notice given on or after the date of a Change in Control unless the
Executive’s termination before the date of the Change in Control was either a
condition of the Change in Control or was at the request or insistence of any
entity related to the Change in Control in which case the written notice

 

4

--------------------------------------------------------------------------------


 

may be given before the date of the Change in Control which indicates the
specific termination provision in the Agreement pursuant to which the notice is
given

 

K.                                    “Other Arrangement” is any Benefit Plan or
other plan, policy or practice of the Company or any other agreement between the
Executive and Fargo, other than this Agreement.

 


L.                                      “FARGO” MEANS FARGO ELECTRONICS, INC.
AND INCLUDES ANY SUCCESSOR TO FARGO ELECTRONICS, INC.

 

M .                              “Successor” means any individual, corporation
partnership, group, association or other person,” as such term is used in
Section 13(d) or Section 14(d) of the Exchange Act, other than the Fargo, any
affiliate or any benefit plan(s) sponsored by the Fargo that succeeds to, or has
the practical ability to control (either immediately or solely with the passage
of time), the parent corporation’s business directly, by merger, consolidation
or other form of business combination, or indirectly, by purchase of the parent
corporation’s outstanding securities ordinarily having the right to vote at the
election of directors or all or substantially all of its assets or otherwise. 
Successor shall also mean the entity that exists after the Change in Control
occurs, regardless of what form such entity shall take.

 

2.                                       Term of Agreement.  This Agreement is
effective immediately and will have an initial term ending on December 31,
2004.  After this initial term, this Agreement will automatically continue for
consecutive one-year terms (“Renewal Periods”) however, each such extension must
be approved by the Company’s Board of Directors.  The Company or the Executive
can choose to terminate this Agreement by giving notice 90 (ninety) calendar
days prior to the automatic renewal that the Agreement will not be extended.

 

Notwithstanding anything to the contrary, if a Change in Control has occurred
during the term of this Agreement, this Agreement will continue in effect for a
period of 12 months following the month during which the Change in Control
occurs.

 

3.                                       Benefits upon a Change in Control
Termination.  The Executive will become entitled to the benefits described in
this Section 2 if and only if (i) Fargo or any Successor terminates the
Executive’s employment for any reason other than the Executive’s death or Cause,
or the Executive terminates the Executive’s employment with the Successor for
Good Reason, and (ii) the termination is within 12 months after the date of the
Change in Control (or before the Change in Control if at the request of or
required by the Successor related to the change in control.

 


(A)                                  CASH PAYMENT.  NOT MORE THAN 30 DAYS
FOLLOWING THE DATE OF TERMINATION, OR, IF LATER, NOT MORE THAN 30 DAYS FOLLOWING
THE DATE OF THE CHANGE IN CONTROL, THE COMPANY OR THE SUCCESSOR WILL MAKE A
LUMP-SUM CASH PAYMENT TO THE EXECUTIVE IN AN AMOUNT EQUAL TO THE SUM OF 100% OF
THE EXECUTIVE’S BASE PAY.

 

5

--------------------------------------------------------------------------------


 


(B)                                 STOCK OPTIONS.   100% OF THE EXECUTIVE’S
UNVESTED OPTIONS UNDER THE 1998 STOCK OPTION PLAN WILL VEST FULLY.

 


(C)                                  OTHER STOCK OPTIONS.  IF OTHER STOCK
OPTIONS UNDER ANY PLANS AFTER THE 1998 STOCK OPTION PLAN ARE ISSUED, THESE STOCK
OPTIONS WILL BE TREATED AS IF THE STOCK OPTIONS HAD VESTED AT 100% IN CONNECTION
WITH THE CHANGE IN CONTROL.  ANY DIFFERENCE BETWEEN THE VALUE OF SUCH STOCK
OPTIONS THAT ACTUALLY VESTED IN CONNECTION WITH THE CHANGE IN CONTROL AND 100%
VESTING SHALL BE CALCULATED AND FARGO OR THE SUCCESSOR WILL PAY SUCH AMOUNT NOT
MORE THAN 30 DAYS FOLLOWING THE DATE OF TERMINATION.

 

 4.                                    Indemnification.  Following a Change in
Control, Fargo or any Successor will indemnify and advance expenses to the
Executive for damages, costs and expenses (including, without limitation,
judgments, fines, penalties, settlements and reasonable fees and expenses of the
Executive’s counsel) incurred in connection with all matters, events and
transactions relating to the Executive’s service to or status with Fargo’s or
any Successor’s employee benefit plan or other service.  Fargo or any Successor
must do so to the extent that would have been required under applicable law,
corporate articles, bylaws or agreements or instruments of any nature with or
covering the Executive, as in effect immediately prior to the Change in Control
and to any further extent as may be determined or agreed upon following the
Change in Control.

 


5.                                       MISCELLANEOUS.

 


(A)                                  SUCCESSORS.  FARGO MUST HAVE ANY SUCCESSOR,
BY AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE EXECUTIVE, ASSENT TO THE
FULFILLMENT BY THE COMPANY OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT. 
FAILURE BY ANY SUCCESSOR TO ENTER INTO SUCH AGREEMENT WILL CONSTITUTE GOOD
REASON FOR TERMINATION BY THE EXECUTIVE OF THE EXECUTIVE’S EMPLOYMENT.

 


(B)                                 BINDING AGREEMENT.  THIS AGREEMENT INURES TO
THE BENEFIT OF, AND IS ENFORCEABLE BY, THE EXECUTIVE, OR IN THE EVENT OF DEATH
OR INCAPACITY OF THE EXECUTIVE, THE EXECUTIVE’S PERSONAL AND LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES.

 


(C)                                  NO MITIGATION.  THE EXECUTIVE WILL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY BENEFITS THE SUCCESSOR BECOMES OBLIGATED
TO PROVIDE TO THE EXECUTIVE IN CONNECTION WITH THIS AGREEMENT BY SEEKING OTHER
EMPLOYMENT OR OTHERWISE.

 


(D)                                 NO SETOFF.  THE SUCCESSOR HAS NO RIGHT TO
SETOFF BENEFITS OWED TO THE EXECUTIVE UNDER THIS AGREEMENT AGAINST AMOUNTS OWED
(OR CLAIMED TO BE OWED) BY THE EXECUTIVE TO FARGO OR THE SUCCESSOR UNDER THIS
AGREEMENT OR OTHERWISE.

 


(E)                                  TAXES.  ALL BENEFITS TO BE PROVIDED TO THE
EXECUTIVE IN CONNECTION WITH THIS AGREEMENT WILL BE SUBJECT TO REQUIRED
WITHHOLDING OF FEDERAL, STATE AND LOCAL INCOME, EXCISE AND EMPLOYMENT-RELATED
TAXES.  THE SUCCESSOR’S GOOD FAITH

 

6

--------------------------------------------------------------------------------


 


DETERMINATION WITH RESPECT TO ITS OBLIGATION TO WITHHOLD SUCH TAXES RELIEVES IT
OF ANY OBLIGATION THAT SUCH AMOUNTS SHOULD HAVE BEEN PAID TO THE EXECUTIVE.

 


(F)                                    NOTICES.  FOR THE PURPOSES OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN, OR REQUIRED
UNDER, THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY
GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY UNITED STATES REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS OF EITHER PARTY ON THE
FIRST PAGE OF THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH ONE PARTY NOTIFIES
THE OTHER.

 


(G)                                 DISPUTES.  THE PARTIES AGREE THAT ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT
WILL BE SETTLED EXCLUSIVELY BY BINDING ARBITRATION ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION IN MINNEAPOLIS, MINNESOTA IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  THE ARBITER’S DECISION WILL BE BINDING ON BOTH PARTIES. THE SUCCESSOR
WILL PAY ALL FEES AND COSTS OF THE ARBITRATION INCLUDING LEGAL FEES.

 


(H)                                 RELATED AGREEMENTS AND OTHER ARRANGEMENTS. 
THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF OTHER THAN THE OPTIONS OUTSTANDING UNDER THE STOCK
OPTION PLAN, AND NO AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR
IMPLIED, WITH RESPECT TO THE SUBJECT MATTER TO THIS AGREEMENT HAVE BEEN MADE BY
ANY PARTY WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT.  IF THERE ARE ANY
OTHER AGREEMENTS OR PROVISIONS IN OTHER AGREEMENTS TO THE CONTRARY, THIS
AGREEMENT SHALL APPLY AND TAKE PRECEDENCE.

 


(I)                                     NO EMPLOYMENT OR SERVICE CONTRACT. 
NOTHING IN THIS AGREEMENT IS INTENDED TO PROVIDE THE EXECUTIVE WITH ANY RIGHT TO
CONTINUE IN THE EMPLOY OF FARGO OR THE SUCCESSOR FOR ANY PERIOD OF SPECIFIC
DURATION OR INTERFERE WITH OR OTHERWISE RESTRICT IN ANY WAY THE EXECUTIVE’S
RIGHTS OR THE RIGHTS OF FARGO OR THE SUCCESSOR.

 


(J)                                     PAYMENT; ASSIGNMENT.  BENEFITS PAYABLE
UNDER THIS AGREEMENT WILL BE PAID ONLY FROM THE GENERAL ASSETS OF THE SUCCESSOR
AND THE EXECUTIVE WILL BE A GENERAL UNSECURED CREDITOR.

 


(K)                                  LATE PAYMENTS.  BENEFITS NOT PAID UNDER
THIS AGREEMENT WHEN DUE WILL ACCRUE INTEREST AT THE RATE OF 18% PER YEAR, OR THE
MAXIMUM RATE PERMITTED UNDER APPLICABLE LAW.

 


(L)                                     SURVIVAL.  THE RESPECTIVE OBLIGATIONS
AND BENEFITS OF THIS AGREEMENT SHALL SURVIVE TERMINATION UNTIL THE OBLIGATIONS
ARE SATISFIED.

 


(M)                               AMENDMENTS; WAIVERS.  NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH MODIFICATION, WAIVER
OR DISCHARGE IS AGREED TO IN WRITING SIGNED BY THE EXECUTIVE AND THE CHIEF
OPERATING OFFICER OF FARGO.  NO WAIVER OF ANY BREACH OF THIS AGREEMENT, OR OF
COMPLIANCE WITH ANY

 

7

--------------------------------------------------------------------------------


 


CONDITION OR PROVISION OF THIS AGREEMENT WILL BE DEEMED A WAIVER OF SIMILAR OR
DISSIMILAR PROVISIONS OR CONDITIONS AT ANY TIME.

 


(N)                                 GOVERNING LAW.  THIS AGREEMENT AND THE LEGAL
RELATIONS AMONG THE PARTIES AS TO ALL MATTERS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF MINNESOTA (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF ANY
JURISDICTION).

 


(O)                                 FURTHER ASSURANCES.  THE PARTIES TO THIS
AGREEMENT AGREE TO PERFORM, OR CAUSE TO BE PERFORMED, SUCH FURTHER ACTS AND
DEEDS, AND TO EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH
ADDITIONAL OR SUPPLEMENTAL DOCUMENTS OR INSTRUMENTS AS MAY BE REASONABLY
REQUIRED BY THE OTHER PARTY TO CARRY INTO EFFECT THE INTENT AND PURPOSE OF THIS
AGREEMENT.

 


(P)                                 INTERPRETATION.  THE INVALIDITY OR
UNENFORCEABILITY OF ALL OR ANY PART OF ANY PROVISION OF THIS AGREEMENT WILL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF SUCH PROVISION OR OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH WILL REMAIN IN FULL FORCE AND
EFFECT.

 


(Q)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

 

Fargo and the Executive have executed this Agreement as of the date first above
written.

 

 

 

FARGO ELECTRONICS, INC.

 

 

 

By:

 

 

 

 

Agreed to as of this 15th day of December, 2003

 

 

 

 

[Name of Executive]

 

8

--------------------------------------------------------------------------------